DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-2, 4-7, 9, 11-19 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 11-13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US Pub 2020/0225696) in view of CAIN (US Pub 2021/0049984), KITOU (US Pub 2017/0218676) and Amano et al (US Pub 2019/0193644).

With respect to claim 1, Patel discloses a display apparatus (see fig. 2; display system 200) comprising: a display; (see fig. 2; display 240) a body unit configured to support the display; (par 0026; discloses each display 250 is coupled to a display mount) a motor configured to rotate the display with respect to the body unit; (see fig. 2; rotor 140; par 0037; discloses a rotor 140 that causes mounting interface 150 to rotate. For instance, a rotatable arm of mounting interface 150 may rotate, thereby rotating display 240) a sensor configured to detect rotation of the display; (see fig. 2; sensor 160) a controller (see fig. 2; processing device 120) configured to: output a driving signal to the motor to rotate the display,(par 0037; discloses  under operation of a processing device 120 (e.g., a controller), a signal may be sent to a motor/motor driver 130 that powers a rotor 140 that causes mounting interface 150 to rotate. For instance, a rotatable arm of mounting interface 150 may rotate, thereby rotating display 240) and, based on collision of the display with an object being identified based on a signal received from the sensor, interrupt output of the driving signal (par 0039; discloses a sensor 160 may be included in rotatable display mount 100 to detect people or objects (e.g., adjacent display) that are obstructing or will obstruct rotation of rotatable mount 100. sensors that may be configured to generate signals providing an indication that rotation of mount 100 has been or will be obstructed. In some implementations, rotatable display mount 100 may cease rotation or rotate back to its initial orientation if an obstruction is detected for more than a predetermined amount of time; par 0037; discloses rotor is driven by moto driver 130 based on signal from controller) 
Patel discloses a processor (see fig. 1; processing device 260) configured to control the display to display a user interface (UI) associated with the collision (see par 0039; discloses  rotatable display mount 100 may communicate with display system 200 (e.g., via communication interface 110) when an obstruction is detected. In this manner, an operator of display system 200 (e.g., theater) may be notified when rotation of the display is obstructed);
Patel doesn’t expressly disclose obtain information about a rotation angle of the display based on the signal received from the sensor; and a processor configured to control the display to display a user interface (UI) based on the information about the rotation angle;
In the same field of endeavor, CAIN discloses system and method for adaptive calibration for dynamic rotation (see abstract); CAIN discloses obtain information about a rotation angle of the display based on the signal received from the sensor; (see par 0026; discloses the computing device 210 may include a sensor interpreter 420 configured to process orientation information from the orientation sensors 402 and convert the orientation information into rotational angles corresponding to the computing device 210) and a processor configured to control the display to display a user interface (UI) based on the information about the rotation angle (see par 0019; discloses the computing device may include an orientation sensor (e.g., gravity sensor) which provides orientation information corresponding to an orientation of the computing device. In an example, the computing device may rotate from a first orientation (e.g., landscape orientation) towards a second orientation (e.g., portrait orientation).  when the computer device is rotated to a position where the orientation sensor reads −2 degrees as a resting angle, then the computing device will recalibrate its outputted orientation system for controlling presentation of the image and subsequent rotation of the image based on rotation of the computer device (e.g., until a new resting position is determined). In this case, the computer device recalibrates the orientation of −2 degrees by mapping it to 0 degrees, thereby causing the image to be displayed in the landscape orientation even though the computer device is not exactly oriented at 0 degrees.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Patel to recalibrate the presentation of the displayed image based on the resting angle of the device as disclosed by CAIN in order to provide a simple and efficient solution for an auto-leveling recalibration system for a computing device that rotates a UI or shell in real time in response to the orientation of the device, and when a final rotation as reported by an orientation sensor does not exactly match a “cardinal” direction (landscape or portrait);
Patel as modified by CAIN don’t expressly disclose detecting collision based on the driving signal output to the motor to rotate the display in a first direction;
KITOU discloses system and method of controlling a movement of a device (see par 0002); KITOU discloses detecting collision based on the driving signal output to the motor to rotate the display in a first direction (par 0053; discloses the control unit 13 computes the amount of change (rate of change) in the rotational speed of the motor M. When this computed result exceeds a pinching determination threshold value, the control unit 13 determines that the pinching of the foreign object with the window glass 2 is present);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Patel as modified by CAIN to detect obstruction based on the rate of change in the rotational speed of the motor as disclosed by KITOU in order to effectively determine that the rotation of the device is obstructed;
Patel as modified by CAIN and KITOU don’t expressly disclose wherein the displayed UI is configured to receive a user command to continue rotating the display in the first direction or to instead rotate the display in a second direction opposite to the first direction;
In the same field of endeavor, Amano discloses system and method for controlling a rotation of the display device (see abstract); Amano discloses wherein the displayed UI is configured to receive a user command to continue rotating the display in the first direction or to instead rotate the display in a second direction opposite to the first direction (par 0056; discloses when the up switch 70U is operated in a state in which the display 18 is positioned in the lower position shown in FIG. 1, the control device 26 activates the rotation actuator 24 to rotate the display 18 to the upper rotated position (see FIG. 3). When the down switch 70L is operated in a state in which the display 18 is positioned in the upper rotated position shown in FIG. 3, the control device 26  the control device 26 first activates the rotation actuator 24 to rotate the display 18 to the upper non-rotated position (see FIG. 2); par 0054; discloses  the switches may also be touch keys (soft keys) displayed on the display surface 18A);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Patel as modified by CAIN and KITOU to display input controls on the display allowing user to control the rotation of the display as disclosed by Amano in order to allow user to manually control the rotation of the display in first direction or second direction accordingly.


With respect to claim 2, Patel as modified by CAIN, KITOU and Amano discloses wherein the controller is further configured to: based on collision of the display with the object being identified while outputting a driving signal to the motor to rotate the display in the first direction, interrupt output of the driving signal to the motor to rotate the display in the first direction, (Patel; par 0039; discloses rotatable display mount 100 may cease rotation if an obstruction is detected for more than a predetermined amount of time) set a rotation angle of the display of which rotation is interrupted in accordance with the interruption of output of the driving signal to an initial angle, output a driving signal to the motor to rotate the display in a second direction, (Patel; par 0039; discloses rotatable display mount 100 may rotate back to its initial orientation if an obstruction is detected for more than a predetermined amount of time); Amano discloses the user command being received to rotate the display in the second direction (Amano; par 0056; discloses when the down switch 70L is operated in a state in which the display 18 is positioned in the upper rotated position shown in FIG. 3, the control device 26 first activates the rotation actuator 24 to rotate the display 18 to the upper non-rotated position (see FIG. 2)); 
Patel discloses wherein the processor is further configured to, while the display rotates in the second direction, control the display to display UI (see par 0039; discloses  rotatable display mount 100 may communicate with display system 200 (e.g., via communication interface 110) when an obstruction is detected. In this manner, an operator of display system 200 (e.g., theater) may be notified when rotation of the display is obstructed); 
CAIN discloses obtain information about the rotation angle of the display based on the initial angle (CAIN; par 0026; discloses the computing device 210 may include a sensor interpreter 420 configured to process orientation information from the orientation sensors 402 and convert the orientation information into rotational angles corresponding to the computing device 210. For example, the processors 404 may receive the orientation information from the orientation sensors 402 in the form of x, y, z vector coordinates and convert the orientation information into rotational angles (e.g., 0-360 degrees)) wherein the processor is further configured to, while the display rotates in the second direction, control the display to display a UI and the driving signal output to the motor to rotate the display in the second direction (see par 0019; discloses the computing device may include an orientation sensor (e.g., gravity sensor) which provides orientation information corresponding to an orientation of the computing device. In an example, the computing device may rotate from a first orientation (e.g., landscape orientation) towards a second orientation (e.g., portrait orientation).  when the computer device is rotated to a position where the orientation sensor reads −2 degrees as a resting angle, then the computing device will recalibrate its outputted orientation system for controlling presentation of the image and subsequent rotation of the image based on rotation of the computer device (e.g., until a new resting position is determined). In this case, the computer device recalibrates the orientation of −2 degrees by mapping it to 0 degrees, thereby causing the image to be displayed in the landscape orientation even though the computer device is not exactly oriented at 0 degrees);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Patel as modified by CAIN, KITOU and Amano to recalibrate the presentation of the displayed image based on the angle of the device as disclosed by CAIN in order to provide a simple and efficient solution for an auto-leveling recalibration system for a computing device that rotates a UI or shell in real time in response to the orientation of the device, and when a final rotation as reported by an orientation sensor does not exactly match a “cardinal” direction (landscape or portrait).

With respect to claim 3, Patel as modified by CAIN, KITOU and Amano discloses wherein: the driving signal is a pulse signal, the sensor outputs a pulse signal whenever the display rotates by a predetermined angle, and the controller, based on a relationship between a number of pulse signals output to the motor and a number of pulse signals received from the sensor not satisfying a predetermined relationship, identifies that the display collides with the object (see par 0053; discloses  When the pinching of the foreign object with the window glass 2 occurs, the rotational speed of the motor M is reduced. The control unit 13 monitors the rotational speed of the motor M, which is currently rotated, based on the pulse signal inputted to the control unit 13 from the rotation sensing device 12 during a time period of moving the window glass 2 toward the closing position. When the rotational speed of the motor M begins to decrease during the movement of the window glass 2 toward the closing position, the control unit 13 senses start of the pinching of the foreign object with the window glass 2 at this moment);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by  Patel as modified by CAIN, KITOU and Amano to detect the obstruction caused by a foreign object  based on the change sensed on the rotational speed of the motor as disclosed by KITOU in order to identify any obstruction caused by the foreign object to the display device that is rotating.


With respect to claim 5, Patel as modified by CAIN, KITOU and Amano discloses wherein the controller is further configured to, while the display in a first posture rotates in the first direction based on the driving signal output to the motor to rotate the display in the first direction, obtain information about a rotation angle of the display based on an initial angle set to the display of the first posture and the driving signal output to the motor to rotate the display in the first direction, (see par 0027; discloses the angle comparator 422 may compare the rotational angle information with a stored set of orientation angles (e.g., 0 through 90 degrees) corresponding to a rotation of the computing device 210 from the first orientation to the second orientation) and wherein the processor is further configured to, while the display rotates in the first direction, control the display to display an image based on the information about the rotation angle of the display (see fig. 2; par 0023; discloses  the computing device 210 may rotate about a rotation point 212 to rotate the computing device 210 from a landscape orientation (e.g., 0 degrees) to a portrait orientation (e.g., 90 degrees), or vice versa. When the dynamic rotation process is performed, the image 214 may maintain a same orientation 213 relative to a user, while the computing device 210 is physically rotated, as illustrated by orientations 202A-202E.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Patel as modified by CAIN, KITOU and Amano to display the image by rotating the image in a counter direction compared with rotation direction of the device in real-time based on the rotation angle of the device as disclosed by CAIN in order to provide the user the displayed image with maintained relative orientation.

With respect to claim 6, Patel as modified by CAIN, KITOU and Amano further discloses wherein the processor is further configured to, while the display rotates in the first direction, control the display to rotate the displayed image in the second direction based on the rotation angle of the display i (CAIN; par 0023; discloses the appearance of the image 214 maintaining the same relative orientation to the user is accomplished by the computing device 210 rotating a presentation of the image 214 about the rotation point 212 in a clockwise direction 222 by a relative amount (or step amount) corresponding to an amount of rotation of the computing device 210 in a counter-clockwise direction 220);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Patel as modified by CAIN, KITOU and Amano to rotate the image in a direction that is opposite to the rotation direction of the device as disclosed by CAIN in order to maintain the relative orientation of the image to the user.

With respect to claim 7, Patel as modified by CAIN, KITOU and Amano discloses wherein the controller is further configured to: based on collision of the display with an object being identified, set a rotation of the display of which rotation is interrupted by interruption of output of the driving signal to an initial angle, output a driving signal to the motor to rotate the display in the second direction, (Patel; par 0039; discloses sensors may be configured to generate signals providing an indication that rotation of mount 100 has been or will be obstructed. rotatable display mount 100 may rotate back to its initial orientation if an obstruction is detected for more than a predetermined amount of time); wherein the processor is further configured to control the display to display an image (see par 0039; discloses  rotatable display mount 100 may communicate with display system 200 (e.g., via communication interface 110) when an obstruction is detected. In this manner, an operator of display system 200 (e.g., theater) may be notified when rotation of the display is obstructed); Amano discloses the user command being received to rotate the display in the second direction (par 0056; discloses When the down switch 70L is operated in a state in which the display 18 is positioned in the upper rotated position shown in FIG. 3, the control device 26 first activates the rotation actuator 24 to rotate the display 18 to the upper non-rotated position (see FIG. 2)),
CAIN discloses obtaining information on a rotation angle of the display based on the initial angle set and controlling the display to display an image based on information on the rotation angle of the display (CAIN; par 0023; discloses the appearance of the image 214 maintaining the same relative orientation to the user is accomplished by the computing device 210 rotating a presentation of the image 214 about the rotation point 212 in a clockwise direction 222 by a relative amount (or step amount) corresponding to an amount of rotation of the computing device 210 in a counter-clockwise direction 220);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Patel as modified by CAIN, KITOU and Amano to rotate the image in a second direction that is opposite to the rotation direction of the device while the device is rotated in a first direction as disclosed by CAIN in order to display image with maintained the relative orientation to the user.

With respect to claim 8, Patel as modified by CAIN, KITOU and Amano discloses wherein the processor is further configured to, while the display is rotating in the second direction, control the display to rotate the displayed image in the first direction based on the rotation angle of the display (CAIN; see fig. 2; discloses while the display is rotated in second direction, the displayed image is rotated in first direction);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Patel as modified by CAIN, KITOU and Amano to rotate the image in a direction that is opposite to the rotation direction of the device as disclosed by CAIN in order to display image with maintained the relative orientation to the user.

With respect to claim 11, Patel discloses a method of controlling of a display apparatus (see par 0002; discloses method for detecting media content and automatically causing the display to rotate) that includes a display, (see fig. 2; display 240) a motor to rotate the display in a first direction, (see fig. 2; rotor 140) and a sensor to detect rotation of the display, (see fig. 2; sensor 160) the method comprising: outputting, to the motor, a driving signal to rotate the display, (par 0037; discloses  under operation of a processing device 120 (e.g., a controller), a signal may be sent to a motor/motor driver 130 that powers a rotor 140 that causes mounting interface 150 to rotate. For instance, a rotatable arm of mounting interface 150 may rotate, thereby rotating display 240) based on collision of the display with an object being identified based on a signal received from the sensor, interrupting output of the driving signal (par 0039; discloses a sensor 160 may be included in rotatable display mount 100 to detect people or objects (e.g., adjacent display) that are obstructing or will obstruct rotation of rotatable mount 100. sensors that may be configured to generate signals providing an indication that rotation of mount 100 has been or will be obstructed. In some implementations, rotatable display mount 100 may cease rotation or rotate back to its initial orientation if an obstruction is detected for more than a predetermined amount of time; par 0037; discloses rotor is driven by moto driver 130 based on signal from controller);
Patel discloses displaying a user interface (UI) associated with the collision (see par 0039; discloses  rotatable display mount 100 may communicate with display system 200 (e.g., via communication interface 110) when an obstruction is detected. In this manner, an operator of display system 200 (e.g., theater) may be notified when rotation of the display is obstructed);
Patel doesn’t expressly disclose obtain information about a rotation angle of the display based on the signal received from the sensor; and displaying a user interface (UI) based on the information about the rotation angle;
In the same field of endeavor, CAIN discloses system and method for adaptive calibration for dynamic rotation (see abstract); CAIN discloses obtain information about a rotation angle of the display based on the signal received from the sensor; (see par 0026; discloses the computing device 210 may include a sensor interpreter 420 configured to process orientation information from the orientation sensors 402 and convert the orientation information into rotational angles corresponding to the computing device 210) and displaying a user interface (UI) based on the information about the rotation angle; (see par 0019; discloses the computing device may include an orientation sensor (e.g., gravity sensor) which provides orientation information corresponding to an orientation of the computing device. In an example, the computing device may rotate from a first orientation (e.g., landscape orientation) towards a second orientation (e.g., portrait orientation).  when the computer device is rotated to a position where the orientation sensor reads −2 degrees as a resting angle, then the computing device will recalibrate its outputted orientation system for controlling presentation of the image and subsequent rotation of the image based on rotation of the computer device (e.g., until a new resting position is determined). In this case, the computer device recalibrates the orientation of −2 degrees by mapping it to 0 degrees, thereby causing the image to be displayed in the landscape orientation even though the computer device is not exactly oriented at 0 degrees.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Patel to recalibrate the presentation of the displayed image based on the resting angle of the device as disclosed by CAIN in order to provide a simple and efficient solution for an auto-leveling recalibration system for a computing device that rotates a UI or shell in real time in response to the orientation of the device, and when a final rotation as reported by an orientation sensor does not exactly match a “cardinal” direction (landscape or portrait);
Patel as modified by CAIN don’t expressly disclose detecting collision based on the driving signal output to the motor to rotate the display in a first direction;
KITOU discloses system and method of controlling a movement of a device (see par 0002); KITOU discloses detecting collision based on the driving signal output to the motor to rotate the display in a first direction (par 0053; discloses the control unit 13 computes the amount of change (rate of change) in the rotational speed of the motor M. When this computed result exceeds a pinching determination threshold value, the control unit 13 determines that the pinching of the foreign object with the window glass 2 is present);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Patel as modified by CAIN to detect obstruction based on the rate of change in the rotational speed of the motor as disclosed by KITOU in order to effectively determine that the rotation of the device is obstructed;
Patel as modified by CAIN and KITOU don’t expressly disclose wherein the displayed UI is configured to receive a user command to continue rotating the display in the first direction or to instead rotate the display in a second direction opposite to the first direction;
In the same field of endeavor, Amano discloses system and method for controlling a rotation of the display device (see abstract); Amano discloses wherein the displayed UI is configured to receive a user command to continue rotating the display in the first direction or to instead rotate the display in a second direction opposite to the first direction (par 0056; discloses when the up switch 70U is operated in a state in which the display 18 is positioned in the lower position shown in FIG. 1, the control device 26 activates the rotation actuator 24 to rotate the display 18 to the upper rotated position (see FIG. 3). When the down switch 70L is operated in a state in which the display 18 is positioned in the upper rotated position shown in FIG. 3, the control device 26  the control device 26 first activates the rotation actuator 24 to rotate the display 18 to the upper non-rotated position (see FIG. 2); par 0054; discloses  the switches may also be touch keys (soft keys) displayed on the display surface 18A);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Patel as modified by CAIN and KITOU to display input controls on the display allowing user to control the rotation of the display as disclosed by Amano in order to allow user to manually control the rotation of the display in first direction or second direction accordingly.

With respect to claim 12, Patel as modified by CAIN, KITOU and Amano discloses wherein the obtaining comprises: based on collision of the display with the object being identified while outputting a driving signal to the motor to rotate the display in the first direction, interrupt output of the driving signal to the motor to rotate the display in the first direction, (Patel; par 0039; discloses rotatable display mount 100 may cease rotation if an obstruction is detected for more than a predetermined amount of time) set a rotation angle of the display of which rotation is interrupted in accordance with the interruption of output of the driving signal to an initial angle, output a driving signal to the motor to rotate the display in a second direction, (Patel; par 0039; discloses rotatable display mount 100 may rotate back to its initial orientation if an obstruction is detected for more than a predetermined amount of time); Amano discloses the user command being received to rotate the display in the second direction (Amano; par 0056; discloses when the down switch 70L is operated in a state in which the display 18 is positioned in the upper rotated position shown in FIG. 3, the control device 26 first activates the rotation actuator 24 to rotate the display 18 to the upper non-rotated position (see FIG. 2)); 
Patel discloses wherein the processor is further configured to, while the display rotates in the second direction, control the display to display UI (see par 0039; discloses  rotatable display mount 100 may communicate with display system 200 (e.g., via communication interface 110) when an obstruction is detected. In this manner, an operator of display system 200 (e.g., theater) may be notified when rotation of the display is obstructed); 
CAIN discloses obtain information about the rotation angle of the display based on the initial angle (CAIN; par 0026; discloses the computing device 210 may include a sensor interpreter 420 configured to process orientation information from the orientation sensors 402 and convert the orientation information into rotational angles corresponding to the computing device 210. For example, the processors 404 may receive the orientation information from the orientation sensors 402 in the form of x, y, z vector coordinates and convert the orientation information into rotational angles (e.g., 0-360 degrees)) wherein the processor is further configured to, while the display rotates in the second direction, control the display to display a UI and the driving signal output to the motor to rotate the display in the second direction (see par 0019; discloses the computing device may include an orientation sensor (e.g., gravity sensor) which provides orientation information corresponding to an orientation of the computing device. In an example, the computing device may rotate from a first orientation (e.g., landscape orientation) towards a second orientation (e.g., portrait orientation).  when the computer device is rotated to a position where the orientation sensor reads −2 degrees as a resting angle, then the computing device will recalibrate its outputted orientation system for controlling presentation of the image and subsequent rotation of the image based on rotation of the computer device (e.g., until a new resting position is determined). In this case, the computer device recalibrates the orientation of −2 degrees by mapping it to 0 degrees, thereby causing the image to be displayed in the landscape orientation even though the computer device is not exactly oriented at 0 degrees);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Patel as modified by CAIN, KITOU and Amano to recalibrate the presentation of the displayed image based on the angle of the device as disclosed by CAIN in order to provide a simple and efficient solution for an auto-leveling recalibration system for a computing device that rotates a UI or shell in real time in response to the orientation of the device, and when a final rotation as reported by an orientation sensor does not exactly match a “cardinal” direction (landscape or portrait).

With respect to claim 13, Patel as modified by CAIN, KITOU and Amano discloses wherein: the driving signal is a pulse signal, the sensor outputs a pulse signal whenever the display rotates by a predetermined angle, and the controller, based on a relationship between a number of pulse signals output to the motor and a number of pulse signals received from the sensor not satisfying a predetermined relationship, identifies that the display collides with the object (see par 0053; discloses  When the pinching of the foreign object with the window glass 2 occurs, the rotational speed of the motor M is reduced. The control unit 13 monitors the rotational speed of the motor M, which is currently rotated, based on the pulse signal inputted to the control unit 13 from the rotation sensing device 12 during a time period of moving the window glass 2 toward the closing position. When the rotational speed of the motor M begins to decrease during the movement of the window glass 2 toward the closing position, the control unit 13 senses start of the pinching of the foreign object with the window glass 2 at this moment);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by  Patel as modified by CAIN, KITOU and Amano to detect the obstruction caused by a foreign object  based on the change sensed on the rotational speed of the motor as disclosed by KITOU in order to identify any obstruction caused by the foreign object to the display device that is rotating.


With respect to claim 15, Patel as modified by CAIN, KITOU and Amano don’t expressly disclose wherein the obtaining comprises, while the display in a first posture rotates in the first direction based on the driving signal output to the motor to rotate the display in the first direction, obtain information about a rotation angle of the display based on an initial angle set to the display of the first posture and the driving signal output to the motor to rotate the display in the first direction, (see par 0027; discloses the angle comparator 422 may compare the rotational angle information with a stored set of orientation angles (e.g., 0 through 90 degrees) corresponding to a rotation of the computing device 210 from the first orientation to the second orientation) and wherein the processor is further configured to, while the display rotates in the first direction, control the display to display an image based on the information about the rotation angle of the display (see fig. 2; par 0023; discloses  the computing device 210 may rotate about a rotation point 212 to rotate the computing device 210 from a landscape orientation (e.g., 0 degrees) to a portrait orientation (e.g., 90 degrees), or vice versa. When the dynamic rotation process is performed, the image 214 may maintain a same orientation 213 relative to a user, while the computing device 210 is physically rotated, as illustrated by orientations 202A-202E.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Patel as modified by CAIN, KITOU and Amano to display the image by rotating the image in a counter direction compared with rotation direction of the device in real-time based on the rotation angle of the device as disclosed by CAIN in order to provide the user the displayed image with maintained relative orientation.

With respect to claim 16, Patel as modified by CAIN, KITOU and Amano further discloses wherein the displaying comprises, while the display rotates in the first direction, rotating the displayed image in the second direction based on the rotation angle of the display (CAIN; par 0023; discloses the appearance of the image 214 maintaining the same relative orientation to the user is accomplished by the computing device 210 rotating a presentation of the image 214 about the rotation point 212 in a clockwise direction 222 by a relative amount (or step amount) corresponding to an amount of rotation of the computing device 210 in a counter-clockwise direction 220);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Patel as modified by CAIN, KITOU and Amano to rotate the image in a direction that is opposite to the rotation direction of the device as disclosed by CAIN in order to maintain the relative orientation of the image to the user.

With respect to claim 17, Patel as modified by CAIN, KITOU and Amano discloses wherein the obtaining comprises, based on collision of the display with an object being identified, set a rotation of the display of which rotation is interrupted by interruption of output of the driving signal to an initial angle, output a driving signal to the motor to rotate the display in the second direction, (Patel; par 0039; discloses sensors may be configured to generate signals providing an indication that rotation of mount 100 has been or will be obstructed. rotatable display mount 100 may rotate back to its initial orientation if an obstruction is detected for more than a predetermined amount of time); wherein the processor is further configured to control the display to display an image (see par 0039; discloses  rotatable display mount 100 may communicate with display system 200 (e.g., via communication interface 110) when an obstruction is detected. In this manner, an operator of display system 200 (e.g., theater) may be notified when rotation of the display is obstructed); Amano discloses the user command being received to rotate the display in the second direction (par 0056; discloses When the down switch 70L is operated in a state in which the display 18 is positioned in the upper rotated position shown in FIG. 3, the control device 26 first activates the rotation actuator 24 to rotate the display 18 to the upper non-rotated position (see FIG. 2)),
CAIN discloses obtaining information on a rotation angle of the display based on the initial angle set and controlling the display to display an image based on information on the rotation angle of the display (CAIN; par 0023; discloses the appearance of the image 214 maintaining the same relative orientation to the user is accomplished by the computing device 210 rotating a presentation of the image 214 about the rotation point 212 in a clockwise direction 222 by a relative amount (or step amount) corresponding to an amount of rotation of the computing device 210 in a counter-clockwise direction 220);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Patel as modified by CAIN, KITOU and Amano to rotate the image in a second direction that is opposite to the rotation direction of the device while the device is rotated in a first direction as disclosed by CAIN in order to display image with maintained the relative orientation to the user.

With respect to claim 18, Patel as modified by CAIN, KITOU and Amano discloses wherein the displaying comprises, while the display is rotating in the second direction, rotating the displayed image in the first direction based on the rotation angle of the display (CAIN; see fig. 2; discloses while the display is rotated in second direction, the displayed image is rotated in first direction);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Patel as modified by CAIN, KITOU and Amano to rotate the image in a direction that is opposite to the rotation direction of the device as disclosed by CAIN in order to display image with maintained the relative orientation to the user.

Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US Pub 2020/0225696) in view of CAIN (US Pub 2021/0049984), KITOU (US Pub 2017/0218676), Amano et al (US Pub 2019/0193644) and Chen (US Pub 2007/0056697).	

With respect to claim 4, Patel as modified by CAIN, KITOU and Amano discloses wherein the controller is further configured to: based on the display being identified as not colliding with the object while outputting a driving signal to the motor to rotate the display in a first direction, complete rotation of the display based on the number of pulse signals output to the motor, (Patel; par 0044; discloses  At operation 330, using at least the extracted metadata, a rotatable display mount 100 is automatically caused to rotate a display to the target orientation. For example, a display system 200 may signal rotatable display mount 100 to rotate from a vertical orientation to a horizontal orientation (or vice versa) based on the aspect ratio of the detected media content. In response, a motor 130 of rotatable display mount 100 may cause a rotor 140 to rotate a mounting interface 150 of the display to the target orientation) and based on the display being identified as colliding with the object while outputting the driving signal to the motor to rotate the display in the first direction, output a pulse signal to rotate the display in a second direction to the motor, complete rotation of the display (Patel; par 0039; discloses a sensor 160 may be included in rotatable display mount 100 to detect people or objects (e.g., adjacent display) that are obstructing or will obstruct rotation of rotatable mount 100. sensors that may be configured to generate signals providing an indication that rotation of mount 100 has been or will be obstructed. Signals generated by these sensors may be processed by processing device 120. In some implementations, rotatable display mount 100 may cease rotation or rotate back to its initial orientation if an obstruction is detected for more than a predetermined amount of time); Amano discloses the user command being received to rotate the display in the second direction (Amano; par 0056; discloses when the down switch 70L is operated in a state in which the display 18 is positioned in the upper rotated position shown in FIG. 3, the control device 26 first activates the rotation actuator 24 to rotate the display 18 to the upper non-rotated position (see FIG. 2)); 
Patel as modified by CAIN, KITOU and Amano don’t expressly discloses based on a switch of the display apparatus being turned on by a bar of a gear coupled to the display as the display rotates in the second direction, complete rotation of the display;
Chen discloses a rotating device which based on a switch of the apparatus being turned on by a bar of a gear coupled to the apparatus as the apparatus rotates in the second direction, complete rotation of the apparatus (see par 0013; discloses the contact switch 62 is attached to a side of the gliding plate 61, having a contact element 63. When the contact element 63 is touched, the contact switch 62 is operated, stopping the motor 41. When the contact switch 62 on the gliding plate 61 glides to a limit position, the contact element 63 touches the blocking piece 64, the contact switch 62 is operated, and the motor 41 stops.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Patel as modified by CAIN, KITOU and Amano to include a switch that is activated when the display device comes to a final position in order to stop the motor from further rotating the display device as disclosed by Chen in order to properly orient the device and preventing the device from over rotating.

With respect to claim 14, Patel as modified by CAIN, KITOU and Amano discloses further comprising: based on the display being identified as not colliding with the object while outputting a driving signal to the motor to rotate the display in a first direction, complete rotation of the display based on the number of pulse signals output to the motor, (Patel; par 0044; discloses  At operation 330, using at least the extracted metadata, a rotatable display mount 100 is automatically caused to rotate a display to the target orientation. For example, a display system 200 may signal rotatable display mount 100 to rotate from a vertical orientation to a horizontal orientation (or vice versa) based on the aspect ratio of the detected media content. In response, a motor 130 of rotatable display mount 100 may cause a rotor 140 to rotate a mounting interface 150 of the display to the target orientation) and based on the display being identified as colliding with the object while outputting the driving signal to the motor to rotate the display in the first direction, output a pulse signal to rotate the display in a second direction to the motor, complete rotation of the display (Patel; par 0039; discloses a sensor 160 may be included in rotatable display mount 100 to detect people or objects (e.g., adjacent display) that are obstructing or will obstruct rotation of rotatable mount 100. sensors that may be configured to generate signals providing an indication that rotation of mount 100 has been or will be obstructed. Signals generated by these sensors may be processed by processing device 120. In some implementations, rotatable display mount 100 may cease rotation or rotate back to its initial orientation if an obstruction is detected for more than a predetermined amount of time); Amano discloses the user command being received to rotate the display in the second direction (Amano; par 0056; discloses when the down switch 70L is operated in a state in which the display 18 is positioned in the upper rotated position shown in FIG. 3, the control device 26 first activates the rotation actuator 24 to rotate the display 18 to the upper non-rotated position (see FIG. 2)); 
Patel as modified by CAIN, KITOU and Amano don’t expressly discloses based on a switch of the display apparatus being turned on by a bar of a gear coupled to the display as the display rotates in the second direction, complete rotation of the display;
Chen discloses a rotating device which based on a switch of the apparatus being turned on by a bar of a gear coupled to the apparatus as the apparatus rotates in the second direction, complete rotation of the apparatus (see par 0013; discloses the contact switch 62 is attached to a side of the gliding plate 61, having a contact element 63. When the contact element 63 is touched, the contact switch 62 is operated, stopping the motor 41. When the contact switch 62 on the gliding plate 61 glides to a limit position, the contact element 63 touches the blocking piece 64, the contact switch 62 is operated, and the motor 41 stops.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Patel as modified by CAIN, KITOU and Amano to include a switch that is activated when the display device comes to a final position in order to stop the motor from further rotating the display device as disclosed by Chen in order to properly orient the device and preventing the device from over rotating.


Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US Pub 2020/0225696) in view of CAIN (US Pub 2021/0049984), KITOU (US Pub 2017/0218676), Amano et al (US Pub 2019/0193644) and SHIMOTSUMA (US Pub 2020/0050185).

With respect to claim 9, Patel as modified by CAIN, KITOU and Amano don’t expressly disclose wherein the processor is further configured to control the display to overlap and display the UI;
SHIMOTSUMA discloses an information processing method where the processor is further configured to control the display to overlap and display the UI associated with the collision on the image (see fig. 15B; discloses alert A is displayed in an overlapping manner; par 0179; discloses display apparatus 110 outputs the alert by displaying an image (for example, image M7 illustrated in FIG. 15B) including alert A);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Patel as modified by CAIN, KITOU and Amano to display the UI associated with the collision in an overlapping manner as disclosed by SHIMOTSUMA in order provide the user with both original image as well as any warning image on the same display screen.

With respect to claim 19, Patel as modified by CAIN, KITOU and Amano don’t expressly disclose wherein the displaying comprises overlapping and displaying the UI;
SHIMOTSUMA discloses an information processing method where the processor is further configured to control the display to overlap and display the UI associated with the collision on the image (see fig. 15B; discloses alert A is displayed in an overlapping manner; par 0179; discloses display apparatus 110 outputs the alert by displaying an image (for example, image M7 illustrated in FIG. 15B) including alert A);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Patel as modified by CAIN, KITOU and Amano to display the UI associated with the collision in an overlapping manner as disclosed by SHIMOTSUMA in order provide the user with both original image as well as any warning image on the same display screen.


Claim(s) 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US Pub 2020/0225696) in view of CAIN (US Pub 2021/0049984), KITOU (US Pub 2017/0218676), Amano et al (US Pub 2019/0193644) and LEONCAVALLO et al (US Pub 2016/0202089).

With respect to claim 10, Patel as modified by CAIN, KITOU and Amano discloses wherein the processor is further configured to: control the display to display an image based on the rotation angle of the display (CAIN; par 0023; discloses  an example of a dynamic rotation process 200 performed by a computing device 210 is configured to dynamically rotate an image 214 while the computing device 210 is physically rotated. This may be referred to as a “real-time” image rotation. For example, the computing device 210 may rotate about a rotation point 212 to rotate the computing device 210 from a landscape orientation (e.g., 0 degrees) to a portrait orientation (e.g., 90 degrees), or vice versa. When the dynamic rotation process is performed, the image 214 may maintain a same orientation 213 relative to a user, while the computing device 210 is physically rotated, as illustrated by orientations 202A-202E).
Patel as modified by CAIN, KITOU and Amano don’t discloses receive, from the controller, information about the rotation angle of the display at a predetermined time interval, apply interpolation to the information on the rotation angle of the display received from the controller at a first time and information on the rotation angle of the display received from the controller at a second time to identify a rotation angle of the display between the first time and the second time;
LEONCAVALLO discloses a position sensor device to determine the position of moving device (see abstract); LEONCAVALLO discloses receive, from the controller, information about the rotation angle of the display at a predetermined time interval, apply interpolation to the information on the rotation angle of the display received from the controller at a first time and information on the rotation angle of the display received from the controller at a second time to identify a rotation angle of the display between the first time and the second time (par 0039; discloses  The position sensor device may evaluate detected states of the detected rotating magnetic field at different times. The evaluation unit may determine rotating angles at subsequent time intervals. The evaluation unit may, for example, determine the rotating angle α0.sub.(t1) at the first time t1 and a second rotating angle α0.sub.(t3) at a time t3 subsequent to the time t1; par 0043; discloses the interpolator circuit may increase the resolution of the determination of rotating angles. The interpolator circuit 150 enables to output interpolated rotating angles α.sub.int between subsequent corrected rotating angles determined by the error angle determination unit 120 in subsequent time intervals predefined by the sampling frequency or the sampling rate Ts);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Patel as modified by CAIN, KITOU and Amano to detect the rotation angle at different times and compensating the position error as disclosed by LEONCAVALLO in order to detect the position of the moving device accurately with higher resolution.

With respect to claim 20, Patel as modified by CAIN, KITOU and Amano discloses wherein the displaying further comprises: displaying an image based on the rotation angle of the display (CAIN; par 0023; discloses  an example of a dynamic rotation process 200 performed by a computing device 210 is configured to dynamically rotate an image 214 while the computing device 210 is physically rotated. This may be referred to as a “real-time” image rotation. For example, the computing device 210 may rotate about a rotation point 212 to rotate the computing device 210 from a landscape orientation (e.g., 0 degrees) to a portrait orientation (e.g., 90 degrees), or vice versa. When the dynamic rotation process is performed, the image 214 may maintain a same orientation 213 relative to a user, while the computing device 210 is physically rotated, as illustrated by orientations 202A-202E).
Patel as modified by CAIN, KITOU and Amano don’t discloses receive, from the controller, information about the rotation angle of the display at a predetermined time interval, applying interpolation to the information on the rotation angle of the display received from the controller at a first time and information on the rotation angle of the display received from the controller at a second time to identify a rotation angle of the display between the first time and the second time;
LEONCAVALLO discloses a position sensor device to determine the position of moving device (see abstract); LEONCAVALLO discloses receive, from the controller, information about the rotation angle of the display at a predetermined time interval, apply interpolation to the information on the rotation angle of the display received from the controller at a first time and information on the rotation angle of the display received from the controller at a second time to identify a rotation angle of the display between the first time and the second time (par 0039; discloses  The position sensor device may evaluate detected states of the detected rotating magnetic field at different times. The evaluation unit may determine rotating angles at subsequent time intervals. The evaluation unit may, for example, determine the rotating angle α0.sub.(t1) at the first time t1 and a second rotating angle α0.sub.(t3) at a time t3 subsequent to the time t1; par 0043; discloses the interpolator circuit may increase the resolution of the determination of rotating angles. The interpolator circuit 150 enables to output interpolated rotating angles α.sub.int between subsequent corrected rotating angles determined by the error angle determination unit 120 in subsequent time intervals predefined by the sampling frequency or the sampling rate Ts);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Patel as modified by CAIN, KITOU and Amano to detect the rotation angle at different times and compensating the position error as disclosed by LEONCAVALLO in order to detect the position of the moving device accurately with higher resolution.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 have been considered but are moot because the arguments do not apply to new references being used in the current rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        11/28/2022